Citation Nr: 0523803	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of upper 
respiratory infection, to include pneumothorax and chronic 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945, including service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that denied service connection for upper 
respiratory infection.  The veteran perfected a timely appeal 
of this determination to the Board.

In May 2005, the veteran, accompanied by the veteran's 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local regional office.  
At the hearing, the veteran submitted additional evidence 
that was accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in adjudicating this 
appeal.


FINDINGS OF FACT

Residuals of upper respiratory infection, to include 
pneumothorax and chronic obstructive pulmonary disease, had 
their onset during service.


CONCLUSION OF LAW

Residuals of upper respiratory infection, to include 
pneumothorax and chronic obstructive pulmonary disease, were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.	Entitlement to service connection for residuals of 
upper respiratory infection, to include pneumothorax 
and chronic 
obstructive pulmonary disease.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In addition, in 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Here, the Board notes that a portion of the veteran's service 
medical records could not be obtained from the National 
Personnel Records Center because they were apparently 
destroyed in the 1973 fire at that facility, and that the 
RO's diligent efforts to obtain the service medical records 
proved be futile.  The Board recognizes its heightened duty 
to explain its findings and conclusions and to consider 
benefit of the doubt and corroborative testimony such as 
buddy statements in cases where records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); see also Veterans Benefits 
Administration Manual M21-1, part VI, (Manual) paragraph 
7.25(b).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's claim 
of service connection for upper respiratory infection, to 
include pneumothorax and chronic obstructive pulmonary 
disease.

Here, it is clear that the veteran suffers from chronic upper 
respiratory problems and has been treated over the years for 
chronic obstructive pulmonary disease and restrictive lung 
with a history of lung collapse.  The Board will therefore 
focus on the evidence that relates to whether the veteran's 
lung condition was incurred in or aggravated by the veteran's 
military service.  See Gonzalez v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The medical evidence in this case consists of partial service 
medical records and post-service private and VA treatment 
records.  The veteran also offered testimony before the Board 
and submitted lay statements, as well as personal statements, 
in support of his claim.  

The veteran's service medical records indicate that he was 
treated in service for upper respiratory problems in May 
1944.  He was admitted to North Sector General Hospital with 
nasal obstruction, headache, cough and backache.  It was 
noted that the veteran had no history of previous frequent 
respiratory infections.  He was diagnosed with 
Nasopharyngitis, acute, catarrhal.  After discharge from the 
hospital, the veteran testified that he continued to suffer 
from recurrent problems with respiratory until his discharge 
from the service in September 1945.  The record also includes 
an August 1945 letter form the Provisional Station Hospital 
reporting that the veteran was treated by them for upper 
respiratory infection and that he presented in addition a 
history suggestive of Tuberculosis.  The letter suggested a 
follow-up examination in six weeks time.

After service, the veteran states that he continued to suffer 
recurrent issues with respiratory infections from discharge 
up to the present day.  In support of this contention, the 
veteran submitted several lay statements indicating that the 
veteran appeared to suffer numerous bouts with respiratory 
infections since his discharge from the service.  Several of 
these statements also indicated that the veteran did not have 
these symptoms prior to entering the service.  

Further medical evidence in this case indicates that the 
veteran suffered collapsed lungs, bilaterally, in 1994 and 
that his condition has continued to deteriorate since that 
time.  

In support of his contention that his current respiratory 
problems are related to his time in the service, the veteran 
submitted opinions from his private physicians and at least 
one VA physician.  Several of the reports were inconclusive, 
with one in particular noting that this veteran's condition 
"could" be related to his time in the service.  Two 
opinions, however, found a definite link between the 
condition suffered in service and the veteran's present 
difficulties.  In a February 2004 statement, a private 
physician, Dr. Kubac, noted that the veteran suffers with 
quite extensive and advanced pulmonary disease.  Dr. Kubac 
then stated that "I feel that his ... pulmonary disease is 
directly service-related and attributed to previous risks and 
habits during his service in the U.S. Military."  In 
addition, a January 2005 report of a VA physician, after 
reviewing the veteran's service and other medical records, 
noted the "[w]ell documented hospitalization for an upper 
respiratory illness while on active duty in the military on 
05/26/44 and the subsequent development of chronic 
obstructive lung disease status post right spontaneous 
pneumothorax."  On the issue of nexus to service, the VA 
physician stated that "[t]he current lung disease is related 
to the upper respiratory infection while in the military and 
needs to be considered for service-connected disability."  
There are no contrary opinions of record.

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for residuals if 
upper respiratory infection, to include pneumothorax and 
chronic obstructive pulmonary disease.  In reaching this 
determination, the Board notes that the veteran is competent 
to report his experiences.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this regard, the veteran testified 
before the Board, and submitted supporting lay statements, 
indicating that he had experienced recurrent upper 
respiratory infections since service.  The Board finds no 
reason to indicate that the veteran's statements in this 
regard are untrue.  In addition, the veteran's physicians, 
including the VA physician, who have treated him for his 
condition have specifically found, including after reviewing 
the veteran's history, that his current condition is related 
to his upper respiratory condition in the service.  And the 
Board notes that there is no contrary opinion regarding 
connection to service in the record.

In light of the foregoing therefore, and resolving all 
reasonable doubts in the veteran's favor, the Board finds 
that the preponderance of the evidence supports the veteran's 
claim of entitlement to service connection for upper 
respiratory infection , to include pneumothorax and chronic 
obstructive pulmonary disease.


ORDER

Service connection for residuals of upper respiratory 
infection, to include pneumothorax and chronic obstructive 
pulmonary disease, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


